— Order, Supreme Court, New York County (Herman Cahn, J.), entered on or about December 18, 1988, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff does not dispute that it did not have the home improvement license required by law when it performed the work on which this action was based. (Administrative Code of City of New York § 20-387 [a].) Strict compliance with the licensing requirement is mandatory. (Millington v Rapoport, 98 AD2d 765, 766.) Where the contractor was not licensed when the work was done, it cannot recover, even if it subse*305quently obtained renewal of its license. (Hammerman v Jamco Indus., 119 AD2d 544, 545.) Concur — Murphy, P. J., Milonas, Ellerin, Wallach and Rubin, JJ.